DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 4, 2021 has been entered.
 
Response to Arguments
	Applicant’s arguments filed January 4, 2021 have been fully considered but are not persuasive for the reasons set forth below.
	First, Applicant argues that Spiech (the primary reference) fails to teach a “RFID antenna that is fully-knitted using the flexible conductive yarn.” To support this, Applicant argues that Spiech shows “an antenna that is an RFID chip attached to a textile. This is not an RFID antenna that is fully-knitted using the flexible conductive yarn.” The Examiner respectfully disagrees with the premise of this argument because the rejection does not chip with the claimed antenna. Rather, as noted in the previous office action, Spiech clearly teaches a RFID antenna (4) (i.e. separate from the chip) which is fully knitted into the garment (see, e.g., Para. 11 and FIG. 1: the antenna is fully knitted/woven into the textile/garment) and which can be formed from conductive yarn (see, e.g., Para. 13: metallic thread or conductively coated polymer thread). Spiech therefore quite clearly teaches a “RFID antenna that is fully-knitted using the flexible conductive yarn,” although the Schrock reference is incorporated additionally since, among other reasons, Spiech fails to use the word “yarn.” 
	Applicant next argues that the most recent amendments clarify the meaning of the phrase “fully-knitted.” The Examiner respectfully disagrees and takes the position that the most recent claim amendments do not meaningfully change the scope of the claims, as e.g. claim 1 previously recited “flexible conductive yarn that forms … a fully-knitted RFID antenna,” and claim 16 required “at least one flexible conductive yarn to form at least one fully-knitted RFID antenna” i.e. the previous version of the claims still required that the antenna be constructed from conductive yarn and be fully knitted into the garment. As explained above, Spiech’s antenna (4) is clearly fully knitted into and incorporated into the garment. Applicant appears to be attempting to distinguish Spiech due to the inclusion of the “traditional” RFID chip, however Spiech’s RFID antenna is clearly a separate element and meets Applicant’s claimed limitations concerning the antenna. Additionally, Applicant’s own claim 4 recites a “RFID chip” similar to the one seen in Spiech, and which, just as in Spiech (and as is well known in RFID technology), is claimed as a separate element from the antenna. Thus, it cannot be seen how the inclusion of the chip somehow negates the fact that Spiech also teaches a separate RFID antenna similar to Applicant’s claimed structure.
	Applicant next reiterates the argument that Schrock “provides no detail on how a sensor would be formed from conductive yarn except to use yarn as the connection between the sensor and an object like that insole. That argument is not persuasive for the same reasons articulated in the previous office action’s Response to Argument section, namely (1) Para. 56 of Schrock clearly envisions the sensor itself being made from conductive yarn, and/or (2) even under 
	Applicant’s final argument is concerning claim 26, specifically “Spiech’s antenna is not made from a flexible conductive knitted yarn, but an antenna and connectors.” The Examiner respectfully disagrees with this alleged distinction. As noted above, Spiech clearly teaches a RFID antenna (4) made from conductive threads/yarn and which is fully knitted into the garment. 
Finally, the additional prior art made of record in this action and not relied upon is considered pertinent to applicant's disclosure:
Van Heerden et al. ‘732: see abstract;
Nitta ‘409: see abstract, Paras. 27-30;
Hyde et al. ‘338: see Para. 23: “the one or more sensors 104 may include, for example, conductive fibers woven throughout the fabric 102.”



Claim Objections
Claims 1, 16 and 23 are objected to because of the following informalities:  the new amendments recite “conductive yard” which should be corrected to “conductive yarn.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 7, 9-11, 13-15 and 26-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2010/0051699 to Speich (hereinafter “Speich”)(cited in Applicant's IDS) in view of US 2010/0063779 to Schrock (hereinafter “Schrock”)(cited in Applicant's IDS).
Regarding claims 1, 26 and 27, Speich teaches a knitted garment adapted to receive, process, and/or transmit data (abstract), comprising at least one flexible conductive material directly knitted into electrical components in the garment (RFID textile label having a textile carrier 2 made of a woven fabric into which an open antenna 4 is woven in meandering fashion, para. 21; fig. 1), the knitted electrical components including at least one RFID antenna that is fully-knitted using flexible conductive yarn integrated into the garment (RFID textile label having a textile carrier 2 made of a woven fabric into which an open antenna 4 is woven in meandering fashion, para. 21; fig. 1; see Para. [0013], the antenna may be formed from “metallic thread” and/or “conductively coated polymer thread,” both of which are synonymous with “conductive yarn”) so as to receive, process, and transmit data 
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the conductive yarn, data gathered from a wearer of the garment of Schrock in the knitted garment adapted to transmit data of Speich. The motivation would have been to allow the device to be used for assessment purposes, such as by those in the medical field 

Regarding claim 7, Speich teaches the garment of claim 1, as disclosed above, wherein said at least one RFID antenna is knitted so as to form an RFID tag (RFID textile label having a textile carrier 2 made of a woven fabric into which an open antenna 4 is woven in meandering fashion, para. 21; fig. 1).

Regarding claim 9, Speich teaches the garment of claim 1, said at least one RFID antenna, as disclosed above, but lacks the teaching of further comprising a Bluetooth module that measures contraction and/or elongation of the at least one flexible conductive yarn and sends the measurements to a remote smartphone or computer via said at least one antenna. Schrock teaches a Bluetooth module (the sensors 16 may communicate with the port 14 by any known type of wired or wireless communicating, including Bluetooth, para. 53) that measures contraction and/or elongation (such sensors can measure differences or changes in resistance, capacitance, or electric potential and translate the measured differential to a force component, para. 55; when the surfaces expand and/or contract during activity, the sensors can detect such changes through changes in resistance of the force-sensitive material to detect forces; conductive materials can be located on the top, bottom and changes in the capacitance between the conductive materials as the material expands and compresses can be used to determine force, para. 56) of the at least one flexible conductive 
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the Bluetooth module of Schrock in the garment of Speich. The motivation would have been to allow the use of a popular technology which could then integrate with other well-known devices. Another rationale for making the modification is adapting known improvement or other known technical arrangements from one invention to another related invention.

Regarding claim 10, Speich teaches the garment of claim 1, as disclosed above, but lacks the teaching wherein said knitted electrical components include at least one knitted sensor for collecting data from the wearer of the garment. Schrock teaches at least one knitted sensor (the sensors 16 and/or leads 18 may be woven into garments or fabric structures using conductive yarns when weaving or knitting the garment or fabric structures, para. 56) for collecting data from the wearer of the garment (the shoe generally includes a force sensor system 12 operably connected to a universal communication port 14; the sensor system 12 collects performance data relating to a wearer of the shoe 100, para. 44, 55; the 
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the knitted sensor to collect data from a wearer of the garment of Schrock in the knitted garment adapted to transmit data of Speich. The motivation would have been to allow the device to be used for assessment purposes, such as by those in the medical field to provide medical aid, or to the user directly, thereby increasing overall health. Another rationale for making the modification is adapting known improvement or other known technical arrangements from one invention to another related invention.

Regarding claim 11, Speich teaches the garment of claim 10, said at least one RFID antenna, as disclosed above, but lacks the teaching wherein said at least one knitted sensor and said at least one antenna are integrated into the same knitted electrical component. Schrock teaches at least one knitted sensor (the sensors 16 and/or leads 18 may be woven into garments or fabric structures using conductive yarns when weaving or knitting the garment or fabric structures, para. 56) and said at least one antenna are integrated into the same knitted electrical component (the shoe generally includes a force sensor system 12 operably connected to a universal communication port 14; the sensor system 12 collects performance data relating to a wearer of the shoe 100, para. 44, 55; the module 22 may be connected to the port 14, para. 65; module 22 may be connected to an antenna for wireless communication, para. 66). 


Regarding claim 13, Speich teaches the garment of claim 1, said at least one RFID antenna, as disclosed above, wherein the flexible conductive yam is knitted into a onesie to be worn by a baby, said at least one sensor being integrated therein and adapted to monitor breathing of the baby and said at least one antenna adapted to transmit captured data wirelessly to a remote monitor for monitoring of sudden infant death syndrome (SIDS). Schrock teaches the flexible conductive yam is knitted into a device, said at least one sensor being integrated therein (the sensors 16 and/or leads 18 may be woven into garments or fabric structures using conductive yarns when weaving or knitting the garment or fabric structures, para. 56) and adapted to monitor breathing of the baby (additional sensors may be provided to sense or provide data relating to other parameters, such as a physical or physiological data, including heart rate, pulse rate, body temperature, blood pressure, EKG data, EEG data, para. 71) and said at least one antenna adapted to transmit captured data wirelessly to a remote monitor for monitoring (the shoe generally includes a force sensor system 12 operably connected to a universal communication port 14; the sensor system 12 
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the garment be a onesie to be worn by a baby for monitoring of sudden infant death syndrome, since it was known in the art that onesies are manufactured by the same methods as adult garments; and that sensors which monitor adults can be used to monitor babies for medical issues, such as sudden infant death syndrome. The motivation would have been to help parents by giving medical feedback pertaining to their child, thereby decreasing the chance of accidental death. 
Furthermore, the Examiner previously took official notice that it was known in the art to include sensors in onesies for monitoring babies while sleeping, and therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Speich in view of Schrock to be implemented in the form of as a onesie for monitoring a baby so that the health and safety of babies could be better monitored. Applicant’s subsequent reply did not traverse the Examiner's assertion of official notice; therefore, the 

Regarding claim 14, Speich teaches the garment of claim 1, said at least one RFID antenna, as disclosed above, wherein the flexible conductive yam is knitted into clothing worn during exercise by a user, said at least one sensor being integrated therein and adapted to monitor vital signs of the user and said at least one antenna adapted to transmit captured data wirelessly to a display of a portable device. Schrock teaches the flexible conductive yam is knitted into clothing worn during exercise by a user, said at least one sensor being integrated therein (the sensors 16 and/or leads 18 may be woven into garments or fabric structures using conductive yarns when weaving or knitting the garment or fabric structures, para. 56; exercise, para. 118) and adapted to monitor vital signs of the user (additional sensors may be provided to sense or provide data relating to other parameters, such as a physical or physiological data, including heart rate, pulse rate, body temperature, blood pressure, EKG data, EEG data, para. 71) and said at least one antenna adapted to transmit captured data wirelessly (the shoe generally includes a force sensor system 12 operably 
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the sensor, antenna of Schrock in the knitted garment adapted to transmit data of Speich. The motivation would have been to allow the device to be used for assessment purposes, such as by those in the medical field to provide medical aid, or to the user directly, thereby increasing overall health. Another rationale for making the modification is adapting known improvement or other known technical arrangements from one invention to another related invention.

Regarding claim 15, Speich teaches the garment of claim 1, said at least one RFID antenna, as disclosed above, but lacks the teaching wherein the flexible conductive yam is knitted into clothing worn during sleep by a user, said at least one sensor being integrated therein and adapted to collect heart, lung, muscle and/or brain data during sleep and said at least one antenna adapted to transmit captured data wirelessly to a monitoring device. Schrock teaches the flexible conductive yam is knitted into clothing worn during sleep by a user, said at least one sensor being integrated therein (the sensors 16 and/or leads 18 may be 
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the sensor adapted to collect physical or physiological data of Schrock in the knitted garment adapted to transmit data of Speich. The motivation would have been to allow the device to be used for assessment purposes, such as by those in the medical field to provide medical aid, or to the user directly, thereby increasing overall health. Another rationale for making the modification is adapting known improvement or other known technical arrangements from one invention to another related invention.

Claims 2-6, 8 and 16-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Speich in view of Schrock as applied to claim 1 above, and further in view of WO 2012/126063 A1 to Martin (hereinafter “Martin”) (cited by Applicant’s IDS).
Regarding claim 16, Speich teaches a method of making a knitted garment with sensors and/or antennas integrated into the garment for receiving, processing, and/or transmitting data (abstract), comprising the steps of: a garment having at least one sensor and/or at least one RFID antenna that is fully-knitted using flexible conductive yarn integrated into the garment (RFID textile label having a textile carrier 2 made of a woven fabric into which an open antenna 4 is woven in meandering fashion, para. 21; fig. 1; see Para. [0013], the antenna may be formed from “metallic thread” and/or “conductively coated polymer thread,” both of which are synonymous with “conductive yarn”); and knitting at least one flexible conductive material directly into said at least one sensor and/or said at least one RFID antenna of said garment (RFID textile label having a textile carrier 2 made of a woven fabric into which an open antenna 4 is woven in meandering fashion, para. 21; fig. 1); but lacks the explicit teaching of data gathered from a wearer of the garment in an active or passive manner; providing a planar design of a garment to a computer aided design knitting program, exporting a CAD specification of the garment to a knitting machine; knitting using said knitting machine at least one flexible “conductive yarn” (although the Examiner considers Speich’s teaching to inherently constitute a “conductive yarn” since element 4 is conductive and it is taught to be woven into a fabric, i.e. it can broadly be considered a type of “yarn; additionally, as noted in Para. [0013], the antenna may be formed from “metallic thread” and/or “conductively coated polymer thread,” both of which are synonymous with “conductive yarn”) in accordance with the CAD specification. Schrock is in the field of sensor systems operably connected to communication ports which collect performance data from a wearer (abstract) and teaches data gathered from a wearer of the 
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the conductive yarn, data gathered from a wearer of the garment of Schrock in the knitted garment adapted to transmit data of Speich. The motivation would have been to allow the device to be used for assessment purposes, such as by those in the medical field to provide medical aid, or to the user directly, thereby increasing overall health. Another rationale for making the modification is adapting known improvement or other known technical arrangements from one invention to another related invention.
Speich as modified above lacks the teaching of providing a planar design of a garment to a computer aided design knitting program, exporting a CAD specification of the garment to a knitting machine; knitting using said knitting machine at least one flexible conductive yarn in accordance with the CAD specification. Martin is in the field of attaching an RFID tag including a primary antenna to a fabric or item of clothing (abstract) and teaches providing a planar design of a garment to a computer aided design knitting program (production line process for attaching RFID tags 120 to tape substrate 110 such as by means of a multi-step online machine; each tag 120 is attached to substrate 110 followed by 
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the computer aided design of Martin in the method of making a knitted garment of Speich. The motivation would have been to ensure good electromagnetic coupling to the antenna associated with the RFID tag (Martin, page 10, lines 8-15), therefore ensuring high quality of the finished product. Another rationale for making the modification is adapting known improvement or other known technical arrangements from one invention to another related invention.

Regarding claims 2 and 17, Speich teaches the garment of claim 1, the method of claim 16, respectively, as disclosed above, wherein said at least one RFID antenna comprises a knitted antenna (the antenna loop 6 forms an H-field antenna for close range and the antenna sections 16, 18 which are outside the antenna loop 6 are used as an E-field antenna for long range, para. 21); but lacks the teaching of a dipole antenna. Martin is in the field of attaching an RFID tag including a primary antenna to a fabric or item of clothing (abstract) 

Regarding claims 3 and 18, Speich teaches the garment of claim 2, the method of claim 17, respectively, as disclosed above, wherein said knitted antenna has a meander line layout (an open antenna 4 is woven in meandering fashion, para. 21 ); but lacks the teaching of a dipole antenna; a dipole layout. Martin is in the field of attaching an RFID tag including a primary antenna to a fabric or item of clothing (abstract) and teaches a dipole antenna; dipole layout (fig. 5, 6 show dipole antenna associated with a receptacle for an RFID tag, page 7, lines 3-12; substrate 110 being woven or knitted on a loom; and comprising a plurality of conductive yarns to form an antenna pattern 111, page 9, lines 31-34 and page 10, lines 1-6). It would have been obvious to one of ordinary skill in the art at the time of the invention to use the dipole antenna of Martin in the garment of Speich. The motivation would have been to allow a very simple design which is simultaneously efficient, thereby maximizing the overall efficiency of the device. Another rationale for making the 

Regarding claims 4 and 19, Speich teaches the garment of claim 2, the method of claim. 16, respectively, as disclosed above, further comprising an RFID chip that is inductively coupled to the knitted antenna (RFID chip is connected via inductive coupling to the antenna loop, para. 6); but lacks the teaching of a dipole antenna. Martin is in the field of attaching an RFID tag including a primary antenna to a fabric or item of clothing (abstract) and teaches a dipole antenna (fig. 5, 6 show dipole antenna associated with a receptacle for an RFID tag, page 7, lines 3-12; substrate 110 being woven or knitted on a loom, and comprising a plurality of conductive yarns to form an antenna pattern 111, page 9, lines 31-34 and page 10, lines 1-6). It would have been obvious to one of ordinary skill in the art at the time of the invention to use the dipole antenna of Martin in the garment of Speich. The motivation would have been to allow a very simple design which is simultaneously efficient, thereby maximizing the overall efficiency of the device. Another rationale for making the modification is adapting known improvement or other known technical arrangements from one invention to another related invention.

Regarding claims 5 and 6, Speich teaches the garment of claim 4, the garment of claim 4,' respectively, as disclosed above, but lacks the teaching wherein said RFID chip contains a digital ID identifying fabric characteristics of said garment ([claim 5]); wherein said RFID chip contains a digital ID identifying a wearer of the garment as authorized to 

Regarding claim 20, Speich as modified above teaches the method of claim 16, said planar design, as disclosed above, and further teaches a pattern for a knitted RFID tag (RFID textile label having a textile carrier 2 made of a woven fabric into which an open antenna 4 is woven in meandering fashion, para. 21; fig. 1).

Regarding claims 8 and 21, Speich teaches the garment of claim 1, the method of claim. 16, respectively, as disclosed above, wherein said at least one RFID antenna comprises an antenna having a frequency in an RFID frequency bandwidth (RFID chip is connected via inductive coupling to the antenna loop, para. 6; the antenna loop 6 forms an H-field antenna for close range and the antenna sections 16, 18 which are outside the antenna loop 6 are used as an E-field antenna for long range, para. 21); but lacks the teaching of a folded dipole antenna; a frequency bandwidth of 860-960 MHz. Martin is in the field of attaching an RFID tag including a primary antenna to a fabric or item of clothing (abstract) and teaches a dipole antenna (fig. 5, 6 show dipole antenna associated with a receptacle for an RFID tag, page 7, lines 3-12; substrate 110 being woven or knitted on a loom, and comprising a plurality of conductive yarns to form an antenna pattern 111, page 9, lines 31-34 and page 10, lines 1-6); a frequency bandwidth of 860-960 MHz (ultra high frequency as a carrier frequency for RFID tags, page 2, lines 3-14; [UHF includes radio frequencies between 300 MHz and 3GHz)). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the dipole antenna of Martin in the garment of Speich. The motivation would have been to allow a very simple design which is simultaneously efficient, thereby 

Regarding claim 22, Speich teaches the method of claim 16, said at least one RFID antenna, as disclosed above, but lacks the teaching of further comprising a Bluetooth module that measures contraction and/or elongation of the at least one flexible conductive yarn and sends the measurements to a remote smartphone or computer via said at least one antenna. Schrock teaches a Bluetooth module (the sensors 16 may communicate with the port 14 by any known type of wired or wireless communicating, including Bluetooth, para. 53) that measures contraction and/or elongation (such sensors can measure differences or changes in resistance, capacitance, or electric potential and translate the measured differential to a force component, para. 55; when the surfaces expand and/or contract during activity, the sensors can detect such changes through changes in resistance of the force-sensitive material to detect forces; conductive materials can be located on the top, bottom and changes in the capacitance between the conductive materials as the material expands and compresses can be used to determine force, para. 56) of the at least one flexible conductive yarn (the sensors 16 and/or leads 18 may be woven into garments or fabric structures using conductive yarns when weaving or knitting the garment or fabric structures, para. 56) and sends the measurements to a remote smartphone or computer via said at least one ·antenna (the sensor system 12 collects performance data relating to a wearer of the shoe 100, para. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the Bluetooth module of Schrock in the garment of Speich. The motivation would have been to allow the device to be used for assessment purposes, such as by those in the medical field to provide medical aid, or to the user directly, thereby increasing overall health. Another rationale for making the modification is adapting known improvement or other known technical arrangements from one invention to another related invention.

Claims 12, 23 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Speich in view of Schrock  as applied to claim 1 above, and further in view of US 2005/0267377 to Marossero et al. (hereinafter “Maroserro”).
Regarding claim 23, Speich teaches a knitted garment adapted to receive, process, and/or transmit data (abstract), comprising at least one flexible conductive material directly knitted (RFID textile label having a textile carrier 2 made of a woven fabric into which an open antenna 4 is woven in meandering fashion, para. 21; fig. 1) and directly knitted into at least one RFID antenna that is fully-knitted using flexible conductive yarn (RFID textile label having a textile carrier 2 made of a woven fabric into which an open antenna 4 is woven in meandering fashion; the antenna loop 6 forms an H-field antenna for close range and the antenna sections 16, 18 which are outside the antenna loop 6 are used as an E-field antenna for long range, para. 21; passive transponder, para. 7; see Para. [0013], the antenna may be formed from “metallic thread” and/or “conductively coated polymer thread,” both 
Schrock is in the field of sensor systems operably connected to communication ports which collect performance data from a wearer (abstract) and teaches conductive yarn (the sensors 16 and/or leads 18 may be woven into garments or fabric structures using conductive yarns when weaving or knitting the garment or fabric structures, para. 56); knitted into at least one sensor (the sensors 16 and/or leads 18 may be woven into garments or fabric structures using conductive yarns when weaving or knitting the garment or fabric structures, para. 56) adapted to monitor uterine activity and/or to assess fetal well-being (additional sensors may be provided to sense or provide data relating to other parameters, such as a physical or physiological data, including heart rate, pulse rate, body temperature, blood pressure, EKG data, EEG data, para. 71 ); data gathered from a patient (the shoe generally includes a force sensor system 12 operably connected to a universal communication port 14; the sensor system 12 collects performance data relating to a wearer 
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the conductive yarn, data gathered from a wearer of the garment of Schrock in the knitted garment adapted to transmit data of Speich. The motivation would have been to allow the device to be used for assessment purposes, such as by those in the medical field to provide medical aid, or to the user directly, thereby increasing overall health. 
Speich as modified above lacks the teaching of a garment adapted to surround a patient's uterus; a sensor adapted to monitor uterine activity and/or assess fetal well-being. Marossero is in the field of maternal-fetal monitoring systems (abstract) and teaches a garment adapted to surround a patient's uterus (a set of electrodes provided on a vest, para. 61; a set of eight electrodes are positioned such that four are placed on the vertical mid-line of the abdomen and the remaining four are positioned so that two electrodes are left, right, 
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the fetal-monitoring garment, sensors of Marossero in the garment of Speich as modified above. The motivation would have been to allow monitoring of a baby during pregnancy, therefore giving doctors more information to make medical assessments and increasing the current and/or future health of the baby. Another rationale for making the modification is adapting known improvement or other known technical arrangements from one invention to another related invention.

Regarding claim 12, Speich teaches the garment of claim 1, the RFID antenna, as disclosed above, but lacks the teaching wherein the flexible conductive yam is knitted into a bellyband that surrounds a uterus and said at least one sensor is adapted to monitor uterine activity and/or to assess fetal well-being and said at least one antenna is adapted to wirelessly transmit the acquired data to a remote monitoring device. Schrock teaches the flexible conductive yarn is knitted into a device (the sensors 16 and/or leads 18 may be woven into garments or fabric structures using conductive yarns when weaving or knitting the garment or fabric structures, para. 56) and said at least one sensor is adapted to monitor activity and/or to assess well-being (the shoe generally includes a force sensor system 12 operably 
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the sensor, antenna of Schrock in the knitted garment adapted to transmit data of Speich. The motivation would have been to allow the device to be used for assessment purposes, such as by those in the medical field to provide medical aid, or to the user directly, thereby increasing overall health. 
Speich as modified above lacks the explicit teaching of a bellyband that surrounds a uterus; monitoring uterine activity and/or assessing fetal well-being. Marossero is in the field of maternal-fetal monitoring systems (abstract) and teaches a bellyband that surrounds a uterus (a set of electrodes provided on a vest, para. 61; a set of eight electrodes are positioned such that four are placed on the vertical mid-line of the abdomen and the remaining four are positioned so that two electrodes are left, right, each, of the mid line vertically aligned four electrodes, para. 62; fig. 1 ); a sensor adapted to monitor uterine activity and/or assess fetal well-being (maternal-fetal vital signs, such as ECG, EHG signals, are obtained from the sensors and transmitted to a computing means for signal processing, para. 75; data that can be extracted includes fetal heart rate, fetal ECG, fetal position, para. 

Regarding claim 25, Speich teaches the garment of claim 23, said at least one RFID antenna, as disclosed above, but lacks the teaching of further comprising a Bluetooth module that measures contraction and/or elongation of the at least one flexible conductive yarn and sends the measurements to a remote smartphone or computer via said at least one antenna, Schrock teaches a Bluetooth module (the sensors 16 may communicate with the port 14 by any known type of wired or wireless communicating, including Bluetooth, para, 53) that measures contraction and/or elongation (such sensors can measure differences or changes in resistance, capacitance, or electric potential and translate the measured differential to a force component, para, 55; when the surfaces expand and/or contract during activity, the sensors can detect such changes through changes in resistance of the force-sensitive material to detect forces; conductive materials can be located on the top, bottom and changes in the capacitance between the conductive materials as the material expands and compresses can be used to determine force, para, 56) of the at least one flexible conductive yarn (the sensors 16 and/or leads 18 may be woven into garments or fabric structures using 
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the Bluetooth module of Schrock in the garment of Speich. The motivation would have been to allow the device to be used for assessment purposes, such as by those in the medical field to provide medical aid, or to the user directly, thereby increasing overall health. Another rationale for making the modification is adapting known improvement or other known technical arrangements from one invention to another related invention.

Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Speich in view of Schrock and Maroserro as applied to claim 23 above, and further in view of Martin.
Regarding claim 24, Speich teaches the method of claim 23, as disclosed above, further comprising an RFID chip that is inductively coupled to the knitted antenna (RFID chip is connected via inductive coupling to the antenna loop, para_ 6); but lacks the teaching of a dipole antenna, Martin is in the field of attaching an RFID tag including a primary antenna to a fabric or item of clothing (abstract) and teaches a dipole antenna (fig, 5, 6 show dipole antenna associated with a receptacle for an RFID tag, page 7, lines 3-12; substrate 110 
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the dipole antenna of Martin in the garment of Speich. The motivation would have been to allow a very simple design which is simultaneously efficient, thereby maximizing the overall efficiency of the device. Another rationale for making the modification is adapting known improvement or other known technical arrangements from one invention to another related invention.

Claim 13 is also rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Speich in view of Schrock as applied to claim 1 above, and further in view of US 2013/0197387 to Lipoma et al. (hereinafter “Lipoma”).
Regarding Claim 13, Speich in view of Schrock render the claim obvious for the reasons indicated previously in this action. However, as further evidence of the obviousness of the claim, another reference, Lipoma, teaches a measuring garment which can be implemented as an infant onesie and which monitors parameters such as respiration, skin temperature and body position and the device is used to provide detection and prevention of SIDS (see, e.g., FIG. 6 and Paras. 31, 70, 85, 96, 103, 106). Accordingly, it would have been obvious to modify Speich in view of Schrock to be implemented, in at least some embodiments, as an infant onesie for monitoring various parameters to detect/prevent SIDS, as taught by Lipoma, for the purpose of enhancing the versatility of the device and increasing the number of uses of the device.

Claim 28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Speich in view of Schrock as applied to claim 1 above, and further in view of KR 10-2012-0121542 to Im et al. (“Im”) (Examiner Note: for seeing an English description, see corresponding US Publication 2014/0118201 which is the US filing of the same invention; the Examiner will refer to text portions of the US application for convenience).
	Regarding Claim 28, Speich in view of Schrock teaches the invention of claim 1 but fails to specify whether at least some of the data is based on antenna elongation. Another reference, Im, teaches a stretchable antenna for use in e.g. garments (see e.g. “smart clothes” in Para. 5 and “may also be stretchable providing suitable characteristics for placement on a human body, clothes, or leather” in Para. 6 of the US publication of Im) in which the antenna elongation is seen to affect its transmission of data (see FIGS. 5 and 6). Accordingly, it would have been obvious to one of ordinary skill in the art as of the filing date of the invention either (1) that the flexible woven antenna of Speich in view of Schrock already possesses similar attributes to Im as it is elongated, and/or (2) to modify Speich in view of Schrock to use a flexible antenna as in Im, because Im teaches that such an antenna is advantageous for use in e.g. smart clothes due to its flexibility.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Van Heerden et al. ‘732: see abstract;
Nitta ‘409: see abstract, Paras. 27-30;
Hyde et al. ‘338: see Para. 23: “the one or more sensors 104 may include, for example, conductive fibers woven throughout the fabric 102.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on (571)-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN R DOWNEY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        Tuesday, February 2, 2021